DETAILED ACTION
     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2015081659) in view of Fujiwara et al. (JP 2014114850).
 	Regarding claim 1, Sato discloses a hole plug 10 Fig. 1 comprising: a tube-shaped outer peripheral wall 13 configured to be inserted into an attachment hole H formed in an attachment-target member 11; a blocking portion 15 that spans across an inside of the outer peripheral wall so 
 	Regarding claim 2, Sato as modified discloses wherein each of the recess portions (58 of Fujiwara et al.) is a groove that extends from the outer peripheral wall 13 toward the flange 12. 	Regarding claims 3 and 4, Sato as modified discloses the invention as claimed above but fails to explicitly disclose wherein an opening width of each of the recess portions is greatest at the base end portion of the flange.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the configuration of the recess according to amount of flexibility desire and since if has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) 	Regarding claim 5, Sato as modified discloses wherein the recess portions (58 of Fujiwara et al.) are formed at the flange 13 at uniform intervals around the circumferential direction.
 	Regarding claim 6, Sato as modified discloses wherein five or more of the recess portions (58 of Fujiwara et al.) are formed at the flange 13. 	
 					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/EUGENE G BYRD/Primary Examiner, Art Unit 3675